Citation Nr: 1536690	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-08 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a period of hospitalization at Buffalo General Hospital on May 30, 2012, and May 31, 2012.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The statement of the case (SOC) reflects that the Veteran had active service from March 1976 to May 1990.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision by the Department of Veterans Affairs Medical Center (VAMC) in Albany, New York.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

A Travel Board hearing was held in May 2013 before the undersigned Veterans Law Judge (VLJ), sitting in Buffalo, New York.  A copy of the transcript of that hearing is of record.  Additional evidence received at the hearing was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (c) (2015); see also Disabled American Veterans v. Sec'y of Veterans Affairs 327 F.3d 1339, 1346 (Fed. Cir. 2003).  

No documents regarding this claim have been included in an electronic file.  


FINDINGS OF FACT

1.  The Veteran was treated at Buffalo Medical Center from May 23, 2012, through May 25, 2012, for symptoms associated with spinal stenosis.  VA already granted payment or reimbursement of unauthorized medical expenses incurred as a result of this hospitalization.  

2.  At the May 2013 hearing, the Veteran testified that his back surgery, scheduled for May 25, 2012, was canceled due to a backup in surgeries and lack of medical personnel over the Memorial Day weekend.  He was to return on May 30, 2012.  

3.  The Veteran was readmitted to Buffalo Medical Center on May 30, 2012, and surgery was performed. He was discharged the following day.  

4.  The evidence indicates that the Veteran was not in stable medical condition until after readmittance on May 30, 2012, for back surgery, and after his discharge from Buffalo Medical Center on May 31, 2012.  


CONCLUSION OF LAW

The criteria for entitlement to reimbursement for unauthorized medical expenses, incurred at Buffalo Medical Center on May 30, 2012, through May 31, 2012, have been met.  38 U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.93, 17.120, 17.121, 17.161, 17.1000-17.1008 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  Under the VCAA, VA's duty to notify and assist has been significantly expanded.  However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to cases involving the waiver of recovery of overpayment claims, point out that the statute at issue in such cases was not found in Title 38, United States Code, Chapter 51 (i.e., the laws changed by the VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 and is located in Chapter 17 of Title 38.  In Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not stated explicitly, the Court appeared to assume that the VCAA is applicable to a Chapter 17 claim.  The Court also held in Beverly that any failure by VA to comply with the VCAA notice requirements in that case constituted non-prejudicial error.  See also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), rev'd sub nom., Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing non-prejudicial error).

Moreover, the provisions of Chapter 17 of 38 U.S.C.A. and38 C.F.R. contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124 (2015), the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38 (2015).  38 C.F.R. § 17.132 (2015).  

Given the favorable disposition of the Veteran's claim and to the extent the VCAA is applicable, the Board finds that all notification and development action needed to render a fair decision on this claim has been accomplished.  

Regarding the May 2013 Board hearing, it is noted that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Here, the undersigned VLJ identified the issue on appeal, and solicited testimony from the Veteran relating to his claim.  As such, the Board finds that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) (2015), and that the hearing was legally sufficient.  

Background

The Veteran presented to the VAMC in Buffalo, New York, on May 23, 21012, for low back complaints, to include uncontrollable bowel movements.  He was transferred to the Buffalo General Medical Center and back surgery was scheduled.  The Veteran testified that his surgery was scheduled but he was discharged to home on May 25, 2012, in that his surgeon was still performing other surgeries.  He also said that due to the fact that it was a holiday weekend, the hospital was understaffed.  He was sent home with instructions to refrain from any activity that would exacerbate his back condition and to return on May 30, 2012, for his back surgery.  VA granted payment or reimbursement of unauthorized medical expenses incurred at Orlando Regional Medical for May 23, 2012, through May 25, 2012.  

At issue, is the matter of payment or reimbursement of unauthorized medical expenses incurred at Buffalo Medical Center on May 30, 2012, and May 31, 2012.  This two day period represents when the Veteran was readmitted, his low back surgery was performed, and his discharge.  The records of this admission are included in the claims file.  Specifically, they show that the Veteran was readmitted on May 30, 2012, and that a L3 full laminectomy, L4 laminectomy, bilateral L3, L4, and L5 foraminotomies, with removal of extruded fragment from the right side at L3-L4 with partial diskectomy at L3-L4 was performed on the 30th, and that the Veteran was discharged the next day.  The Veteran was admitted through the emergency Department on May 30th and the admit priority was noted to be emergency.

In July 2012, the AOJ denied payment or reimbursement of unauthorized medical expenses incurred at Buffalo General Medical Center on May 30, 2012, and May 31, 2012.  The primary reason given was that the Veteran had not received a referral from a VA provider for the service provided.  The SOC noted that the surgery/treatment was non emergent.  The Emergency Department MD Note indicates the Veteran had experienced decreased control of bowels and groin numbness times two days.  The Veteran rated his pain as 10/10.  The May 30th Operative Report reflects that the Veteran was readmitted with exacerbation of pain.

In hearing testimony presented in January 2015, as already summarized, the Veteran indicated that his initial surgery date was postponed, and he was to return on May 30, 2012, for such, which he did.  He was discharged the day following his surgery on May 31, 2012.  


Legal Criteria and Analysis

The Veteran maintains payment or reimbursement of unauthorized medical expenses incurred during a period of hospitalization at Buffalo General Hospital on May 30, 2012, and May 31, 2012, should be granted.  

Initially, under 38 U.S.C.A. § 1703 (West 2014), when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2014); 38 C.F.R. § 17.52(a) (2015).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) (West 2014) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here.  

Regardless, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 (West 2014) and 38 U.S.C.A. § 1725 (West 2014).  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.  

Since the treatment in question was rendered for a nonservice-connected disability (spinal stenosis), the Veteran is not eligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a) (West 2014).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728 (West 2014).  Consequently, the only conceivable route to entitlement to payment or reimbursement of medical expenses in this case stems from 38 U.S.C.A. § 1725 (West 2014), for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  See also 38 C.F.R. §§ 17.1000-17.1008 (2015).  

Effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 (West 2014) were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill made various changes to Veteran's mental health care and also addresses other health care related matters.  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization. In addition, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728 (West 2014).  

The amended law expands the meaning of "emergency treatment" under section 1725(f)(1) (West 2014) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.  See 38 U.S.C.A. § 1725 (West 2014).  

Effective January 20, 2012, VA regulations implementing 38 U.S.C.A. § 1725 and § 1728 (West 2014) were amended to conform to the statutory changes.  See 76 Fed. Reg. 79,067-79,072 (December 21, 2011).  The amendments affected the following Title 38 regulations:  38 C.F.R. §§ 17.120, 17.121, 17.1001, 17.1002, 17.1005, 17.1006, and 17.1008 (2015).  

VA regulation provides the term stabilized means that no material deterioration of the emergency medical condition is likely, within reasonable medical probability, to occur if the Veteran is discharged or transferred to a VA or other Federal facility that VA has an agreement with to furnish health care services for Veterans.  
38 C.F.R. § 17.1001(d) (2015).  

With regard to stabilization, VA regulations provide that VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinicians at the VA facility has determined that, based on sound medical judgment, a Veteran who received emergency treatment: (1) could have been transferred from the non-VA facility to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment, or (2) could have reported to a VA medical center (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) for continuation of treatment.  38 C.F.R. § 17.1005(b) (2015).  

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued, non-emergent treatment (that is, beyond the point of stabilization), only if: (1) the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans) and the transfer of the Veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the Veteran to VA (or to another Federal facility that VA has an agreement with to furnish health care services for Veterans), which means the non-VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designated staff responsible for accepting transfer of patients at a local VA (or other Federal facility) and documented such contact in the Veteran's progress/physicians' notes, discharge summary, or other applicable medical record.  38 C.F.R. § 17.1005(c) (2015).  

Finally, under VA regulation, if a stabilized Veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility (or other Federal facility that VA has an agreement with to furnish health care services for Veterans), VA will make payment or reimbursement only for the expenses related to the initial evaluation and the emergency treatment furnished to the Veteran up to the point of refusal of transfer by the Veteran.  38 C.F.R. § 17.1005(d) (2015).  In short, under the new version of 38 U.S.C.A. § 1725, effective October 10, 2008, and its implementing regulation, 38 C.F.R. § 17.1005 (2015), VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility upon request, once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.  

The Veteran has met the initial substantive criteria for payment or reimbursement listed under 38 C.F.R. § 17.1002(a)-(h) (2015).  That is, it has been already determined by the VAMC that the claim for reimbursement was timely filed by the private provider; the Veteran is financially liable to the private provider of treatment; the Veteran is without health insurance; the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; the Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided; the services in question were provided in a hospital emergency department; the claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; and initially a VA facility was not feasibly available and an attempt to use it beforehand would not have been considered reasonable by a prudent layperson.  See 38 C.F.R. § 17.1002(a)-(h) (2015).  

The remaining issues in the present case are the following: (1) whether on May 25, 2012, the medical emergency had ended, with stabilization of the Veteran's condition, such that when he was readmitted to Buffalo General Medical Center on May 30, 2012, he could have instead been treated at a VA facility for continuation of treatment; and (2) if the Veteran was stable, whether Buffalo General Medical Center made and documented reasonable attempts to request transfer of the Veteran to a VA facility, but the transfer of the Veteran was not accepted by the VA facility.  
See 38 U.S.C.A. § 1725(f)(1)(C) (West 2014); 38 C.F.R. §§ 17.1001(d), 17.1005(b), (c) (2015).  

Upon review of the evidence, the Board finds that the requirements for payment or reimbursement for unauthorized emergency medical treatment on May 30, 2012, and May 31, 2012, at Buffalo General Medical Center under 38 U.S.C.A. § 1725 (West 2014) are met.  In this regard, the totality of the circumstances demonstrates that the Veteran's condition had not stabilized until after his readmission on May 30, 2012, with surgery that day and his discharge on May 31, 2012.  

As an initial matter, the Veteran has testified as to the details regarding his initial treatment for back problems from May 23, 2012, through May 25, 2012, to include the postponement/cancellation of his back surgery on May 23, 2012.  He has also stated that VA reimbursement  for this treatment was granted by VA.  He also testified that he was readmitted several days later (May 30, 2012) for the low back procedure and discharged the following day.  As such, the primary reason for the denial of the claim in July 2012 - that the VAMC in Buffalo, New York, was only able to pay for the initial 3 days of treatment, is flawed and such payment is clearly authorized.  

The evidence reflects that surgery at Buffalo General Medical Center was scheduled but then canceled/postponed with rescheduling resulting in the surgery being performed several days later.  Based on this evidence, the Board concludes that the criteria for medical reimbursement due to private hospitalization on May 30, 2012, and May 31, 2012, have been met, and the Veteran's claim is granted.  The evidence in this case is evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Considering the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that he was not stabilized, and that there should be payment or reimbursement for his readmission for surgery on May 30, 2012, with discharge on May 31, 2012.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert, supra.  Accordingly, payment or reimbursement of unauthorized medical expenses incurred at Buffalo General Medical Center from May 30, 2012, through May 31, 2012, is warranted.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses, incurred at Buffalo General Hospital on May 30, 2012, and May 31, 2012, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


